Exhibit 10.1 [f8k_kleangas112513.htm]

 

SHARE EXCHANGE AGREEMENT

by and between

Kleangas Energy Technologies, Inc. and Green Day Technologies Inc.

 

This SHARE EXCHANGE AGREEMENT, dated as of November 25, 2013 (this “Agreement”),
is between Kleangas Energy Technologies Inc.(KET) a Delaware Corporation and
Green Day Technologies Inc. a Florida Corporation (GDT).

 

WITNESSETH:

 

WHEREAS Kleangas Energy Technologies desires to acquire Green Day Technologies,
Inc. (GDT) as a wholly owned subsidiary of Kleangas Energy Technologies Inc.
(KET) in a share exchange as follows:

 

WHEREAS, KET the Company desires to exchange its shares for all the shares for
shares of GDT both Common and Preferred Stock, at the exchange rate of one (1)
share of GDT will be exchanged for seventeen (17) shares of KET for Common stock
and one for one for Preferred Stock:

 

WHEREAS, the Board of Directors of KET deem it advisable and in the best
interests of KET to consummate the transactions contemplated by this Agreement
upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and in reliance upon the undertakings,
representations, warranties and indemnities contained herein, KET, and the GDT
hereby agree as follows:

 

ARTICLE 1

EXCHANGE OF SHARES; CLOSING

 

Section 1.1  Exchanged Shares.  Subject to the terms and conditions herein
stated, GDT shareholders agree at the Closing to exchange with full title
guarantee, transfer, assign and deliver to KET its shares of GDT, and KET agrees
to issue its shares free and clear of any and all liens to acquire from the GDT
Shareholders, the Shares of GDT.

 

Section 1.2  Consideration .  In consideration for its acquisition of the
Shares, of GDT; KET agrees at the Closing to issue and deliver an aggregate of
seventeen (17) shares of KET common stock for one (1) share of GDT common stock
issued to GDT Shareholders. KET will also issue one share of Preferred Series A,
B, C and D shares as per the Certificate of Designation for one share of
corresponding Preferred Shares of GDT for each of the GDT Preferred
stockholders.

 

Section 1.3  Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place within 10 days of this agreement
simultaneously with the execution and delivery hereof the shares of GDT to the
offices of KET and the delivery of the KET shares to the Shareholders of GDT or
to such other place as the parties may agree.

 

Section 1.4  Deliveries at Closing.  At the Closing: (a) KET shall deliver to
the Shareholders of GDT

 

(i)stock certificates, registered in the name of the GDT Shareholders or the
Shareholder’s designee, representing the New Shares of both Preferred and Common
Stock;

 

(ii)resolutions of KET’s board of directors authorizing this Agreement and the
transactions contemplated hereby;

 

 

 

 

(iii)Certificate of Designation for the Series of all classes of Preferred Stock
issued by KET.

 

Section 1.5  GDT will deliver to KET the all the issued and outstanding share of
GDT along with the required Shares with corresponding stock power, signed by the
individual Shareholder, which shall transfer to KET good title to the Shares
free and clear of all Liens;

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF GDT SHAREHOLDERS

 

The GDT Shareholder represents and warrant to KET as of the date hereof as
follows:

 

Section 2.1  Ownership; The GDT Shareholders are the sole record and beneficial
owner of the Shares.  The GDT Shareholders have good and marketable title to the
Shares and the absolute right to deliver the Shares in accordance with the terms
of this Agreement, free and clear of all Liens.  The transfer of the Shares to
KET in accordance with the terms of this Agreement transfers good and marketable
title to the Shares to KET free and clear of all liens, restrictions, rights,
options and claims of every kind.

 

Section 2.2  No Other Representations or Warranties.  Except as set forth above
in this Section 2, no other representations or warranties of any kind, express
or implied, are made in this Agreement by GDT Shareholders to KET.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF KET

 

KET represents and warrants to the GDT Shareholder as of the date hereof as
follows:

 

Section 3.1  Organization.  KET is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
corporate power and authority to own its properties and carry on its business as
now being conducted.

 

Section 3.2  Capitalization.  As of the date of this Agreement, the authorized
capital stock of KET consists of 3,000,000,000 shares of Stock, $.001 par value
per share,   of which are issued and outstanding and 10,000,000 shares of
preferred stock of which 8,000,000 shares are outstanding.

 

Section 3.3  Authority; Enforceability.  KET has the requisite corporate power
and authority to execute and deliver this Agreement and to carry out its
obligations hereunder.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of KET and no
other corporate proceedings on the part of KET are necessary to authorize this
Agreement or to consummate the transactions so contemplated.  This Agreement has
been duly executed and delivered by KET and constitutes a valid and binding
obligation of KET, enforceable against KET in accordance with its terms, except
as (a) enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, moratorium or similar laws from time to time in effect
affecting creditors’ rights generally and (b) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 

Section 3.4  Third Party Consents.  No consent, authorization, order or approval
of, or filing or registration with, any governmental authority or other person
is required for the execution and delivery of this Agreement or the consummation
by KET of any of the transactions contemplated hereby.

 

Section 3.5  All shares of KET to be issued pursuant to this Agreement will be,
when issued, duly authorized, validly issued, fully paid and non-assessable.

 

 

 

 

Section 3.6  No Other Representations or Warranties.  Except as set forth above
in this Section 3, no other representations or warranties, express or implied,
are made in this Agreement by KET to the Shareholder.

 

MISCELLANEOUS

 

Section 4.1  Survival of Representations, Warranties and Agreements. The
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing
and shall not be limited or affected by any investigation by or on behalf of any
party hereto.

 

Section 4.2.  Further Assurances.  Each of KET, and the Shareholder will use
its, his or her, as the case may be, best efforts to take all action and to do
all things necessary, proper or advisable on order to consummate and make
effective the transactions contemplated by this Agreement.

 

Section 4.3  Entire Agreement; No Third Party Beneficiaries.  This Agreement
(including the documents, exhibits and instruments referred to herein) (a)
constitutes the entire agreement and supersedes all prior agreements, and
understandings and communications, both written and oral, among the parties with
respect to the subject matter hereof, and (b) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

 

Section 4.4  Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware without regard to any
applicable principles of conflicts of law.

 

Section 4.5  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same document.

 

Section 4.6  Amendment and Modification.  This Agreement may not be amended or
modified except by an instrument in writing signed by each of the parties
hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
themselves or by their respective duly authorized officers as of the date first
written above.

 

Kleangas Energy Technologies, Inc.

 

 

By: /s/ William Wylie     

Name:  William Wylie

Title:  President                    

 

 

Green Day Technologies Inc.

 

 

By: /s/ Bo Linton     

Name:   Bo Linton

Title:  President                  

